DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

             Claims 15 and 20 are objected to because of the following informalities:  
             Re claim 15, the limitation “…from a base station of a BSS different…” in lines 3 – 4 could be changed to “…from a base station of a Basic Service Set (BSS) 

Claim Rejections - 35 USC § 112

           The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

           Claims 1, 9 – 11, 14 – 15 and 18 – 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, each claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Accordingly, the disclosure is not commensurate with the scope of the claim.

           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



           Claims 9 and 11 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

            Claim 9 recites the limitation "the own apparatus" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

            Claim 11 recites the limitation "the own apparatus" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim.

            Claim 14 recites the limitation "the own apparatus" in lines 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.

            Claim 15 recites the limitation "the own apparatus" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

            Claim 20 recites the limitation "the own apparatus" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


           Claims 1, 4, 10 – 11, 14 – 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2015/0029966).

            Re claims 1 and 10, Park teaches of a wireless communication apparatus (#10, Fig.9) comprising: a communication section configured to generate and transmit an OFDM signal in which second information (CSI-RS configuration, Paragraphs 0130 – 0140) is superimposed in a frequency axis direction of the OFDM signal (as shown in Fig.7) which includes first information (one of the informations in Paragraphs 0131 – 0140) destined for one or more subordinate client devices (with a single UE or multiple UEs, Paragraph 0005).

            Re claim 4, Park teaches of wherein the communication section generates and transmits an OFDM signal in which second information is superimposed in a frequency axis direction of the OFDM signal that includes first information destined for a plurality of the subordinate client devices (with a single UE or multiple UEs, Paragraph 0005).



            Re claims 15 and 20, Park teaches of a wireless communication apparatus (#20, Fig.9) comprising: a communication section configured to receive an OFDM signal which is transmitted from a base station (#10, Fig.9 and Fig.8) of a BSS different from that of the own apparatus (as shown in Fig.8) and in which second information (CSI-RS configuration, Paragraphs 0130 – 0140) is superimposed in a frequency axis direction of the OFDM signal (as shown in Fig.7) which includes first information (one of the information’s in Paragraphs 0131 – 0140) to acquire the second information (for the UE to calculate the CSI feedback, Paragraphs 0005 and 0144).

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim et al (US 2005/0232156).

           Re claim 2, Park teaches all the limitations of claim 1 as well as a CSI feedback that includes a modulation encoding method is on a basis of the second information (MCS, Paragraphs 0144 and 0160). However, Park does not specifically teach of the 
          Kim teaches of a communication section changes a power level and a modulation encoding method for part of subcarriers of the OFDM signal on a basis of a CSI feedback (Paragraphs 0007 – 0008 and 0032 and Fig.1).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have changed the power level and modulation encoding method for part of subcarriers of the OFDM signal including the first information on a basis of the second information for increasing the efficiency of transmissions.

           Re claim 3, Park and Kim teach all the limitations of claim 2 as well as Kim teaches of wherein the communication section determines a subcarrier for which the power level and the modulation encoding method are to be changed on the basis of the second information (Paragraphs 0007 – 0008 and 0032 and Figures 1 and 4).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a subcarrier for which the power level and the modulation encoding method are to be changed on the basis of the second information for increasing the efficiency of transmissions from each subcarrier.

          Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chung et al (US 2015/0263876).

           Re claim 5, Park teaches all the limitations of claim 4 except of wherein the communication section performs subcarrier interleave for interleaving a subcarrier of the OFDM signal.
             Chung teaches of a communication section performs subcarrier interleave for interleaving a subcarrier of the OFDM signal (#330, Fig.3A and Paragraphs 0006 and 0028).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the communication section perform subcarrier interleave for interleaving a subcarrier of the OFDM signal for successfully decoding the original data at the receiver end.

          Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Chung in view of No et al (US 2013/0077467).

           Re claim 6, Park and Chung teach all the limitations of claim 5 except of wherein the communication section determines a method of the subcarrier interleave on a basis of at least one of the second information or information regarding the plurality of the client devices each of which is a destination.
          No teaches of a communication section that determines a method of the subcarrier interleave (interleaving, Paragraph 0038) on a basis of at least one of the second information or information regarding the plurality of the client devices each of which is a destination (subcarrier group assigned only to one user, Paragraphs 0038 – 0040).
.

          Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Chung in view of Okamura (US 2012/0030541).

           Re claim 7, Park and Chung teach all the limitations of claim 5 except of wherein the communication section stores information relating to a method of the subcarrier interleave in a physical header of the OFDM signal.
           Okamura teaches of a communication section stores information relating to a method of the subcarrier interleave in a physical header of the OFDM signal (Paragraphs 0156 and 0125).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a communication section that stores information relating to the method of the subcarrier interleave in a physical header of the OFDM signal so as to inform the receiver for successful de-interleaving. 

          Claims 8 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Okamura.

Re claim 8, Park teaches all the limitations of claim 1 except of wherein the communication section stores information relating to a modulation encoding method for a subcarrier in a physical header of the OFDM signal.
           Okamura teaches of a communication section that stores information relating to a modulation encoding method for a subcarrier in a physical header of the OFDM signal (tone map, Paragraphs 0156 and 0125).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the communication section store information relating to a modulation encoding method for a subcarrier in a physical header of the OFDM signal so as to inform the receiver for successful demodulation.

           Re claim 12, Park teaches all the limitations of claim 11 except of wherein the communication section performs, on a basis of information stored in a physical header of the OFDM signal and relating to a modulation encoding method of a subcarrier, demodulation and decoding of the subcarrier.
           Okamura teaches of communication section performs, on a basis of information stored in a physical header of the OFDM signal and relating to a modulation encoding method of a subcarrier (tone map, Paragraphs 0125, 0156 and 0195), demodulation and decoding of the subcarrier (demodulation and decoding, Paragraph 0196 and Fig.11).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed successful demodulation and decoding of the subcarrier based on the received header from the basestation.


           Okamura teaches of a communication section performs subcarrier deinterleave of deinterleaving a subcarrier of the OFDM signal (deinterleaving, Paragraph 0195) on a basis of information stored in a physical header of the OFDM signal and relating to a method for subcarrier interleave (Paragraphs 0125, 0156 and 0195).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed successful deinterleaving of the subcarrier based on the received header from the basestation.

          Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chen et al (US 2014/0044040).

          Re claim 9, Park teaches all the limitations of claim 1 except of wherein the second information includes information relating to an identifier of the own apparatus, information for performing spatial reuse by another wireless communication apparatus, or information for performing cooperative operation between base stations.
           Chen teaches of second information (CSI-RS configurations, Paragraph 0070) that includes information relating to an identifier of the own apparatus, information for performing spatial reuse by another wireless communication apparatus, or information for 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second information include information relating to information for performing cooperative operation between base stations for significant improvement in performance at cell edges.

          Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sun et al (US 2015/0043520).

          Re claim 16, Park teaches all the limitations of claim 15 except of wherein the communication section detects periodicity of the OFDM signal and performs frequency synchronization.
          Sun teaches of a communication section that detects periodicity of the OFDM signal and performs frequency synchronization (Paragraphs 0071 – 0072).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have communication section detected periodicity of the OFDM signal and perform frequency synchronization for efficient receiver performance.

          Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nam et al (US 2019/0059012).

Re claim 17, Park teaches all the limitations of claim 15 except of wherein the communication section detects a power level of a subcarrier of the OFDM signal to acquire the second information.
          Nam teaches of a communication section that detects a power level of a subcarrier of the OFDM signal to acquire the second information (Paragraphs 0104 – 0105).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have detected a power level of a subcarrier of the OFDM signal to acquire the second information so as to make accurate measurements.

          Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chen.

          Re claim 19, Park teaches all the limitations of claim 15 except of wherein the second information includes information for performing cooperative operation between base stations.
           Chen teaches of second information (CSI-RS configurations, Paragraph 0070) that includes information for performing cooperative operation between base stations (CSI-RS configuration for CoMP set management).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second information include information relating to information for performing cooperative operation between base stations for significant improvement in performance at cell edges.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633